Citation Nr: 1011990	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-38 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for carcinoma of the 
maxilla, to include as due to herbicides exposure in Vietnam.

2.  Entitlement to an effective date prior to December 8, 
2004 for the grant of service connection for posttraumatic 
stress disorder (PTSD) with alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 
1968 and from June 1969 to October 1975, with subsequent 
service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
carcinoma of the maxilla, to include as due to herbicides 
exposure in Vietnam, was denied in a May 2002 rating 
decision; he was notified of this decision in the same month 
but did not perfect a timely appeal of the denial.

2.  Evidence received since the May 2002 rating decision is 
new but does not establish an etiological link between 
current carcinoma of the maxilla and service or demonstrate 
that such disability was manifest within one year after 
service.

3.  The Veteran's claim for service connection for PTSD with 
alcoholism was received on December 8, 2004, with no 
indication in the claims file prior to that date of an intent 
to pursue a claim for this benefit.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for carcinoma of the maxilla, 
to include as due to herbicides exposure in Vietnam.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


2.  The criteria for an effective date prior to December 8, 
2004 for the grant of service connection for PTSD with 
alcoholism have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for carcinoma of the 
maxilla

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for carcinoma of the maxilla was denied in a May 
2002 rating decision on the basis that the disease was not 
among those (listed in 38 C.F.R. § 3.309(e)) for which there 
exists scientific or medical evidence linking the disease to 
exposure to herbicides in Vietnam.  The RO similarly found 
that there was no other evidence that the disease was 
manifest within one year following separation from service.  

The Veteran was notified of this decision on May 13, 2002, 
filed a Notice of Disagreement in January 2003, and was 
furnished with a Statement of the Case on March 6, 2003.  His 
Substantive Appeal was received on May 21, 2003, more than 
one year following notification of the denial.  In an August 
2004 decision letter, the RO determined that the Veteran's 
Substantive Appeal was not timely.  The Veteran did perfect 
an appeal of this particular decision letter, but, in a 
January 2008 decision, the Board determined that the Veteran 
did not perfect a timely appeal of the May 2002 rating 
decision denying service connection for carcinoma of the 
maxilla.

The Board therefore finds that the May 2002 rating decision 
is final under 38 U.S.C.A. § 7105(c).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of that decision.

Evidence added to the claims file since the May 2002 rating 
decision consists of photocopies of service treatment and 
private treatment reports already of record, as well as 
additional VA and private treatment reports.  The newly 
received, non-duplicative reports contain commentary as to 
the Veteran's carcinoma of the maxilla, but that diagnosis 
was firmly established by the record as of the May 2002 
rating decision.  These new reports contain no opinions or 
other commentary suggesting a causal link between the current 
diagnosis in service, and there is similarly no new evidence 
to suggest that this diagnosis was first manifest within one 
year following service.

The only evidence received in support of the Veteran's claim 
is his own lay evidence, consisting of multiple lay 
statements.  His contentions that his disability was 
attributable to herbicide exposure in Vietnam, however, were 
well-documented in the record as of the May 2002 rating 
decision, notably in an August 2001 lay statement.  This lay 
evidence is accordingly cumulative in nature and cannot be 
considered "new" as defined in 38 C.F.R. § 3.156(a).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, much of the medical evidence received since the 
May 2002 decision is "new," in the sense that this evidence 
is not merely duplicative of evidence of record at the time 
of that decision.  Nonetheless, the evidence which is 
actually "new" does not establish an etiological link 
between current carcinoma of the maxilla and service or 
demonstrate that such disability was manifest within one year 
after service, and, as such, does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
Veteran's claim, and the appeal must be denied as to that 
claim.

II.  Entitlement to an effective date prior to December 8, 
2004 for the grant of service connection for PTSD with 
alcoholism

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In the present case, the Veteran's initial claim for service 
connection for PTSD with alcoholism was received by the RO on 
December 8, 2004.  The Board has thoroughly reviewed the 
prior documentation of record but finds no correspondence 
whatsoever from the Veteran suggesting an intent to pursue a 
claim for service connection for PTSD or any other 
psychiatric disorder prior to that date.  The Veteran's 
claimed disability was confirmed by a January 2005 VA 
examination, and, in the appealed May 2005 rating decision, 
the RO granted service connection for PTSD with alcoholism 
and assigned a 30 percent evaluation as of December 8, 2004, 
the date of claim.  

In his December 2007 Substantive Appeal, the Veteran cited to 
VAOPGCPREC 26-97 (July 16, 1997) in support of his claim, 
noting that he initially filed a claim for VA compensation in 
October 1975.  In that precedent decision, the VA General 
Counsel determined that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a), while noting that an effective date prior to the 
date of claim could not be assigned under section 3.114(a) 
unless the claimant met all eligibility criteria for the 
liberalized benefit on April 11, 1980, the effective date of 
the regulatory amendment adding the diagnostic code for PTSD, 
and such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  Here, the Board has reviewed the claims file 
and notes that an October 1975 claim concerned only physical 
disabilities, with no indication whatsoever of a claim for 
service connection for a mental disorder.  The 
contemporaneous medical evidence of record similarly showed 
no psychiatric treatment or diagnoses.  For this reason, the 
Board finds that there is nothing in the holding of 
VAOPGCPREC 26-97 that would allow entitlement to an earlier 
effective date for the grant of service connection for PTSD 
with alcoholism.

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to an effective date prior to 
December 8, 2004 for the grant of service connection for PTSD 
with alcoholism, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was initially furnished to the Veteran in October 
2004 and January 2005.

As to the new and material evidence claim, the October 2004 
letter contained a discussion of the fact that the Veteran's 
claim for service connection for carcinoma of the maxilla had 
previously been denied and a description of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection, in terms of 
38 C.F.R. § 3.156(a).  This information is sufficient to meet 
the requirements for adequate notice in 38 C.F.R. § 3.156(a) 
cases, as set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In regard to the effective date claim, the initial 
notification addressed the Veteran's initial service 
connection claim, with the effective date claim arising from 
the grant of service connection and assignment of an initial 
disability rating as of December 8, 2004.  The question of 
whether a further notice letter for such "downstream" 
issues is required was addressed by the VA General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  In this case, the required Statement of the Case was 
furnished in November 2007.

Finally, in March 2006, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Overall, the Board is fully satisfied that this course of 
notification action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  In terms of 
examinations, the Veteran was afforded a VA examination in 
January 2005 that was fully adequate for the purposes of 
determining the nature and etiology of his claimed PTSD.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, as the 
carcinoma of the maxilla claim is being denied on the basis 
that no new and material evidence has been received to reopen 
a previously denied service connection claim, VA has no duty 
to afford the Veteran a VA examination in this instance.  
38 C.F.R. § 3.159(c)(4)(iii).

As to the obtaining of medical evidence, the Board finds that 
the RO has either obtained, or made sufficient efforts to 
obtain, records corresponding to all relevant treatment for 
the claimed disorders described by the Veteran.  That 
notwithstanding, in a March 2010 informal hearing 
presentation, the Veteran's representative raised two further 
concerns about the service treatment records on file.  

First, the representative noted that a hospital admission 
record from September to October of 1974 did not contain a 
diagnosis.  The Board has reviewed the Veteran's 
hospitalization report from this period but notes that the 
representative is incorrect, as diagnoses of right lower and 
middle lobe pneumonia, essential hypertension, and 
hepatotoxins are clearly set forth in the report.

Second, the representative noted that a performance report in 
the file indicates that the Veteran completed a 28-day 
inpatient program of alcoholic rehabilitation and that 
corresponding records were not contained in the claims file.  
The Board would note, however, that such records have not 
been alleged to pertain to the new and material 
evidence/carcinoma of the maxilla claim and that the 
determination effective date/PTSD claim rests on the 
determination of the date that the claim was received.  
Evidence showing PTSD or alcoholism in service would not 
change the determination of the claim, as 38 C.F.R. § 
3.400(b)(2) clearly states that the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.159(c)(2) requires VA to 
obtain Federal department records, including military 
records, only when such records are "relevant."  Since the 
determination here rests on the date of claim, rather than 
medical evidence, such reported records would not be relevant 
and need not be obtained.  Id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for carcinoma of the maxilla, 
to include as due to herbicides exposure in Vietnam, the 
appeal is denied as to this claim.

Entitlement to an effective date prior to December 8, 2004 
for the grant of service connection for PTSD with alcoholism 
is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


